DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 30 May 2021 overcomes the provisional obvious type double patenting rejection found in the previous office action by defining the parameter of the material to be determined to be either Grüneisen parameter or conductivity, such parameters not being found in the claims of the copending Application No. 16/589432 and not being obvious to the determination of material type found in the claims of the copending Application. 

Allowable Subject Matter
Claims 1, 8 and 14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record fails to teach and/or suggest a method for determining a parameter of a material of interest, the method comprising, in combination with the other recited steps, determining, by one or more processors, a parameter of the material as a function of the at least one thermoacoustic multi-polar signal and a transmitted power correction factor, especially wherein the transmitted power correction factor is determined based on an estimated thickness of the known reference and an attenuation coefficient of the known reference and the parameter of the material is selected from the group consisting of Grüneisen parameter and conductivity.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855